MEMORANDUM **
Donald Gamer, who is civilly committed as a violent sexual predator at the Special Commitment Center in Washington state, appeals pro se the district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action, alleging that he was deprived of mental health care treatment. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Lopez v. Smith, 203 F.3d 1122, 1131 (9th Cir.2000) (en banc), and we affirm for the reasons stated by the Magistrate Judge in his re*941port and recommendation adopted by the district court on April 28, 2003.
We have considered Gamer’s contentions and find them unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.